Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 15, 2019

The Court of Appeals hereby passes the following order:

A19A1597. JOHNSON v. THE STATE.

      Appellant has failed to file a brief and enumeration of errors within 20 days
after the appeal was docketed as required by Court of Appeals Rule 23 (a) and as
notified in the Notice of Docketing. As Appellant has abandoned the appeal, the
appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/15/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.